Carpenter, J.
On one point in this case we feel constrained to grant a new trial. Some of the other questions *40discussed are not free from doubt; but in respect to them we express no opinion, as they will not necessarily arise upon another trial.
The counsel for the appellant were permitted, against the objection of the appellee, to read to the jury, from books, cases decided in other states and in England, “ for the purpose,” as it is stated in the motion, “of showing that the facts as set forth in such cases were not inconsistent with tne legal signification of ‘soundness of mind,’ as applied to the making of wills.”
The duties of the court and of the jury in the trial of civil causes are distinct and clearly defined. It is the duty of the court to declare the law to the jury; and that carries with it a corresponding obligation on the part of the jury to receive the law only from the court. They have no right to receive the law from books, nor from counsel, nor are they permitted to act upon their own notions of law, but the law as laid down by the court is to be the law of the case for them.
It is also the duty of the court to decide what evidence may and what may not go to the jury; and the law declares that all evidence submitted to the jury shall be under the sanction of an oath. It is the duty of the jury therefore to hear and consider only such evidence as the court permits to be given, and such only as is under oath.
Whether the matter read to the jury be regarded as matter of law, as a statement of facts, or as a mixture of law and fact, it is equally objectionable. If as matter of law, then the jury were receiving the law, which was to guide their deliberations, from an unauthorized and dangerous source. If as matter of fact, then the jury were listening to evidence which was not only irrelevant, and could have no legitimate bearing upon the question before them, but it was admitted after the evidence was closed and the argument commenced, and without any legal sanction whatever, not even being subjected to the test of a cross-examination. If regarded as a mixture of law and fact, then all the objections which may be urged against it when viewed as law or fact, apply in full force. In whatever aspect viewed its tendency was bad, diverting the *41minds of tlie jury from the real question they were to try, and the legitimate and proper evidence in the case.
This is not the ordinary case of reading an authority to the court upon a question of law in the presence of the jury, as the counsel for the appellant seems to intimate. The motion shows that it was proposed to read the cases to the jury. The reading was objected to “on the ground that it would divert the attention of the jury from the case on trial, and that the jury had no right to be influenced by what other courts or juries had done or decided in any other case.” The court, in overruling this objection, must have caused the jury to understand that it was proper for them to consider the facts stated in those cases, and the action of the courts and juries thereon, in connection with the evidence in this case in making up their verdict, and they may have been, and probably were, influenced thereby. Whatever effect they had, whether much or little, was improper and tended to prejudice the appellee.
The view we take of this question is in harmony with the law as laid down elsewhere. Ashworth v. Kittridge, 12 Cush., 193; Commonwealth v. Wilson, 3 Gray, 337; Washburn v. Cuddihy, 8 Gray, 430; Phœnix Ins. Co. v. Allen, 11 Mich., 501; People v. Anderson, 44 Cal., 65; Carter v. The State, 2 Carter’s Ind. R., 617.
We advise a new trial.
In this opinion the other judges concurred.